Citation Nr: 0807384	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected Raynaud's disease.

2.  Entitlement to service connection for diplopia (claimed 
as double vision).

3.  Entitlement to service connection for orthostatic 
hypotension.

4.  Entitlement to service connection for sensitivity to 
ibuprofen and related drugs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1983 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in December 
2005, and a substantive appeal was received in February 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected Raynaud's disease is 
manifested by characteristic attacks occurring approximately 
one to three times a week.  

2.  Any diplopia (claimed as double vision) which the veteran 
may have is correctable and is not related to service. 

3.  Orthostatic hypotension was manifested during the 
veteran's active duty service.

4.  The veteran is sensitive to ibuprofen and related drugs, 
but the manifestations were acute and ended without leaving 
residual disability once the medications were terminated.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected Raynaud's disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.104 and Code 7117 (2007).

2.  Any diplopia (claimed as double vision) which the veteran 
may have is correctable and is therefore not considered a 
disability for VA compensation purposes.  38 C.F.R. § 4.77 
(2007).  

3.  Orthostatic hypotension was incurred in the veteran's 
service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Chronic disability related to sensitivity to ibuprofen 
and related drugs was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.380 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2004 and August 2004 for his service 
connection claims.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The RO provided the appellant with notice in March 2006 for 
his service connection and increased rating claims, 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.    

While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in November 2006 and April 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Since one of the issues in this case (entitlement to an 
initial rating in excess of 0 percent for service connected 
Raynaud's disease) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in May 2004 
and August 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).   

However, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 
  
With regard to the recent Vazquez judicial holding, there has 
clearly been no compliant notice since the Court just 
rendered the decision in January 2008.  However, review of 
the record leads the Board to conclude that the veteran 
effectively had actual knowledge of the essential elements 
discussed by the Court in Vasquez.  The March 2006 letter to 
the veteran advised him that in determining the rating, VA 
would look to the nature and symptoms of his disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to his claim and 
advised to give such evidence to VA or tell VA about it.  
Significantly, in a substantive appeal received in February 
2006, the veteran in effect argued for a 40 percent 
disability rating for Raynaud's disease by stating that "a 
rating for daily attacks is appropriate."   Further, in a 
letter received in January 2007, the veteran discussed and 
cited to the rating criteria for Raynaud's disease provided 
in the November 2006 supplemental statement of the case to 
support his claim for an initial rating in excess of 0 
percent for service-connected Raynaud's disease.  The Board 
also believes it significant that the veteran has been 
represented by a state service organization which is well-
versed in laws and regulations pertaining to veteran's claim.  
The Board believes the veteran, through the Texas Veterans 
Commission, can be viewed as having actual knowledge of the 
substance of the information discussed in Vasquez.  As such, 
there has been no resulting prejudice to the veteran.   

VCAA Duty to Assist

VA has obtained service medical records and has afforded the 
veteran examinations in November 2004, December 2004, May 
2006, and March 2007.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  By VCAA 
notice response received in March 2007, the veteran marked 
the appropriate box to indicate that he had no other 
information or evidence to give VA to substantiate his claim 
and to decide his claim as soon as possible.  The Board finds 
that the evidence now of record is sufficient to decide the 
issues on appeal. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected Raynaud's disease warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.    

The veteran's service-connected Raynaud's disease has been 
rated by the RO under the provisions of Diagnostic Code 
7117.  Under this regulatory provision, a rating of 10 
percent is warranted for Raynaud's syndrome with 
characteristic attacks occurring one to three times a week.  
A rating of 20 percent is warranted for characteristic 
attacks occurring four to six times a week.  A rating of 40 
percent is warranted for attacks occurring at least daily.  A 
rating of 60 percent is warranted for Raynaud's syndrome with 
two or more digital ulcers and history of characteristic 
attacks.  And a maximum rating of 100 percent is warranted 
for Raynaud's syndrome with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  

NOTE: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.

When the veteran was afforded a VA examination in November 
2004, the veteran reported that while in-service he developed 
painful fingers on both hands and all toes on both feet that 
would turn white.  He reported that the episodes lasted until 
he could get his arms, hands, and feet warm.  He further 
reported that symptoms were usually brought on with cold 
weather-specifically, 35 degrees Fahrenheit (°F) or below.  
He stated that he was never treated for it and that there was 
discussion about starting him on a vasodilator, but that was 
never started due to his orthostatic hypotension.  The 
veteran told the VA examiner that his last episode occurred 
the day before when temperatures dropped suddenly and when he 
was outside.  Warming up his fingers and toes helped him, and 
he stated that he did were gloves when this occurred.  After 
review of the veteran's claims file and after physical 
examination, the VA examiner diagnosed Raynaud's disease with 
current symptoms of fingers and toes on both upper and lower 
extremities feeling very cold and painful in cold weather and 
later turning a whitish color.  

In a notice of disagreement received in October 2005, the 
veteran stated that in the summer weather (75°F to 100°F), he 
did not experience any attacks except when he became 
stressed.  He continued that in the late fall, winter and 
spring, he experienced the attacks multiple times daily 
especially in the winter when temperatures were 40°F and 
below.  He stated that if he ventured outside 15 times a day 
in the 40°F weather, he had 15 attacks or more; but if he 
stayed inside, he would not have any attacks.  But, if he did 
stay inside all day and cut fruit or clean the refrigerator, 
his fingers would become painful and turn white if he was 
exposed to the cold long enough.  He stated that he had more 
than three attacks daily during the winter months.  He 
further stated that even with the temperature as high as 
60°F, his fingers would still stiffen and he would experience 
a slight tingling sensation.

In a substantive appeal received in February 2006, the 
veteran stated that on three occasions in February, 
temperatures were in the 20's.  And when he went to work 
within minutes of getting in his car, his fingers turned 
slightly red and he experienced a stinging pain even with the 
heat on.  He continued that even though at higher 
temperatures when he does not experience color changes, he 
still experienced stinging pain in his fingers when he cut 
cold fruit, held a cold drink in a glass, a cold bowl of 
cereal, for example.  The veteran argued that a rating for 
daily attacks (40 percent) is appropriate because when the 
weather outside was freezing or below, his attacks occurred 
all of the time.  He noted that sufficient cold or stress is 
the criteria for the onset of the attacks.      

The veteran was afforded another VA examination in May 2006.  
At the time, the veteran reported having continued episodic 
symptoms primarily in cold weather when it was 32°F.  He 
described his fingers turning white and becoming red after 15 
minutes.  He said that he experienced a stinging sensation 
that lasted for about 10 minutes.  He additionally reported 
experiencing similar symptoms on his toes, but did not 
describe discomfort.  The veteran observed that he had no 
numbness, but his fingers frequently were sensitive during 
cold weather despite wearing gloves.  He further observed 
getting mild attacks with getting food out of the 
refrigerator.  In cool weather (40°F to 50°F), the veteran 
claimed he had discomfort that occurred often with sensitive, 
stiff fingers.  In the warm weather, he noticed no 
difficulties except when touching something cold, and noticed 
that stress sometimes caused symptoms.  

Upon physical examination, it was noted that inspection of 
the exposed skin revealed no abnormities.  Nails on both 
fingers and toes were described as healthy.  Nailfolds 
appeared normal to the examiner.  The examiner further noted 
that radial pulses were normal.  Further observed were no 
finger deformities, scarring or tenderness.  It was noted 
that fingers appeared normal with normal skin temperature and 
capillary filling.  According to the examiner, the 
examination revealed no abnormalities and no callouses, 
ulcers or scarring.  Pedal pulses were described as palpable.  
After physical examination of the veteran, the impression was 
Raynaud's disease with the current examination described as 
normal.  

The veteran was afforded another VA examination March 2007.  
The veteran reported that typically when his fingers blanch, 
this lasted for several minutes during which time the fingers 
began to feel uncomfortable and after warming them, the 
resumed their color.  It was noted that there may be slightly 
erythematous with discomfort that lasted five minutes.  He 
stated that when he retired, he moved to Texas in search of 
warmer weather, but when he was in Minnesota, he was allowed 
to work mostly indoors and had fewer problems because of this 
arrangement.  In Texas, he noted that he experienced episodes 
in cold weather, especially when scraping off ice off the 
windshield as well as when he takes anything out of the 
refrigerator.  Handling cold objects reportedly triggered 
symptoms several days a week with symptoms that would last 
for five minutes.  He reported no persistent finger 
discomfort, no ulceration, and no loss of nails.  He reported 
similar discomfort in his toes and noted that symptoms 
occurred when walking into a very cool area.  He reported no 
problems with arthritis, swelling, or sores on the fingers or 
loss of nails.  There was also no persistent numbness, pain, 
paresthesias or rashes reported.  He said he took no 
medications for this problem.  

Upon physical examination, the veteran was described as 
healthy appearing.  Euthyroid was noted along with normal 
skin pigmentation, hair and nails.  The skin of his digits 
was deemed normal in color with no scarring, calcification, 
normal capillary filling, color and temperature.  No joint 
enlargement was noted.  Also 
noted were normal pulses ankles and wrists.  The VA examiner 
diagnosed Raynaud's phenomenon and commented that the 
disorder caused minimal disability, less than when the 
veteran lived in a colder climate.   

On an April 2007 addendum, the VA examiner reviewed the 
veteran's claims file.  Following the review, the examiner 
commented that there was no change in his opinion expressed 
in the March 2007 VA examination.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  Resolving all reasonable 
doubt in the veteran's favor, the Board views the overall 
evidence as presenting a disability picture which more nearly 
approximates characteristic attacks one to three times per 
week so as to warrant a 10 percent rating effective during 
the entire period encompassed by this appeal; that is, from 
January 1, 2004.  Fenderson.  In reaching this conclusion, 
the Board has considered veteran's statements as evidence 
suggesting that he experienced the attacks daily when 
temperatures were cold outside in the late fall, winter and 
spring; when he was stressed; and whenever he touched cold 
objects from the refrigerator.  

However, there is no persuasive evidence to warrant a rating 
in excess of 10 percent.  Significantly, no manifestations 
have been reported on examinations.  The examiners have 
described any impairment as minimal.  The objective evidence 
simply does not show that the disability picture more nearly 
approximates the criteria for the next higher rating of 20 
percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In a notice of disagreement received in 
October 2005, the veteran stated that his Raynaud's disease 
has gotten so bad that he would have to leave his employment 
soon due to not being able to work outside during the winter 
season.  In a substantive appeal received in February 2006, 
the veteran stated that the effects of Raynaud's disease 
slowed down his job handling mail in cold weather that has 
resulted in comments about him not doing his job up to post 
office standards for speed and may eventually result in 
disciplinary action up to and including the loss of his job.  
However, a May 2006 VA examination reveals that the veteran 
continued to work for the postal service and had not missed 
work because of Raynaud's disease.  It appears that the post 
office had accommodated his disability give that in a March 
2007 VA examination, the veteran stated that when he worked 
in Minnesota, he was allowed to work mostly indoors and had 
fewer problems because of this arrangement.  By letter 
received in January 2007, the veteran indicated that he still 
worked and that he chose to continue to work despite the 
reported attacks and pain because he would be without income 
if he did not work.  Additionally, the veteran noted that 
because of Raynaud's disease, he cannot take outside jobs 
throughout the northern part of the United States.  
Nevertheless, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Diplopia

The other issue before the Board involves a claim of 
entitlement to service connection for diplopia.  

While March 1986 and September 1991 reports of medical 
examination show that the veteran's eyes were clinically 
evaluated as normal, corrected defective visual acuity in 
both eyes was noted.  In a March 2000 report of medical 
history, the veteran noted that he had not been treated for a 
couple of bouts of double vision.  An April 2000 optometric 
examination record reveals that the veteran complained of 
bouts of double vision and stated that he noticed diplopia 
late in the day; and the diagnosis was compound myopic 
astigmatism (CMA) and esophoria.  In an April 2000 health 
record, the assessment was diplopia with unknown etiology.  
The veteran was later seen in May 2000 and the assessment was 
probable double vision secondary to high esophoria.  In July 
2000, the assessment was CMA and high esophoria.  In April 
2001, the veteran again complained of double vision, and the 
diagnosis was CMA and esophoria.  A September 2001 service 
medical record shows an assessment of esophoria with diplopia 
with fatigue.  A November 2001 service medical record shows 
that the veteran was experiencing double vision with new 
glasses (binocularly); and horizontal double vision went away 
when acuity monocularly was checked.  On a May 2002 request 
for a brain computed tomography (CT) scan, the box to confirm 
that the veteran had true vertigo plus a headache, diplopia, 
ataxia, or a motor or speech deficit was marked.  Also marked 
was the appropriate box to deny that the veteran had sudden 
visual loss or diplopia; a notation was made right beside the 
mark that read: "did have not now."  Another optometric 
examination record, this time from January 2003 reveals that 
the veteran was seen for double vision; and the diagnosis was 
CMA and esophoria.  

When the veteran was afforded a VA examination in December 
2004, he reported that he did not have diplopia at the time 
and that is vision is corrected with his present glasses.  
His only complaint was that of ocular migraine symptoms that 
occurred occasionally.  Under results for motility 
examination, the examiner noted that he could not demonstrate 
diplopia at the time of the examination.  The examiner 
diagnosed ocular migraine and visual symptoms corrected by 
the prism in the veteran's glasses.  The examiner continued 
that the veteran is asymptomatic and does not have diplopia.  
He noted that the veteran reported no active eye disease and 
had a history of ocular migraine and migraine symptoms 
including blurred vision that would last approximately 20 
minutes and occasionally some degree of diplopia if not 
wearing his glasses.  It was further noted that the veteran's 
symptoms were completely corrected by his glasses.      

The veteran was afforded another VA examination in May 2006, 
the VA examiner diagnosed esophoria easily corrected with 
prism in the veteran's glasses; and diagnosed myopic 
astigmatism and presbyopia.  It was observed that the veteran 
did not have diplopia when he wore his glasses.  It was 
further observed that the veteran had congenital esophoria, 
which breaks to esotropia when he was tired that was easily 
corrected with glasses.  The examiner stated that diplopia 
could not be demonstrated.

In an April 2007 addendum, the VA examiner stated that after 
review of the veteran's claims file, there was no change in 
the opinion expressed in the March 2007 VA examination.  

It is noted that the veteran admitted at the December 2004 VA 
examination and both VA examiners from December 2004 and May 
2006 observed that the veteran's diplopia was corrected by 
glasses.  And in a notice of disagreement received in October 
2005 and substantive appeal received in February 2006, the 
veteran confirmed that if he took of his glasses, he 
experienced double vision.  Although the Board does 
acknowledge some evidence which suggests that the veteran may 
have diplopia that manifests itself whenever the veteran does 
not wear his glasses, the Board notes that diplopia which is 
only occasional or correctable is not considered a disability 
for VA purposes.  See 38 C.F.R. § 4.77.  

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have 
diplopia for VA rating purposes.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for diplopia.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, the weight of the evidence is 
against the veteran's diplopia claim.
  
Hypostatic Hypotension

Another issue before the Board involves a claim of 
entitlement to service connection for orthostatic 
hypotension.  

An April 2002 service medical record shows that a plan was 
made to schedule the veteran for a follow up appointment for 
hypostatic hypotension.  A September 2002 consultations sheet 
showed a provisional diagnosis of syncope/orthostasis.  An 
October 2002 service medical record shows positive tilt table 
test for orthostatic intolerance that at the time could 
conceivably progress to neutrally mediated syncope at some 
point in time.  A December 2002 service medical record from 
The Heart Doctors Cardiology Associates, P.C. shows that the 
assessment was orthostatic intolerance, most likely secondary 
to autonomic dysfunction.  A December 2002 health history 
questionnaire reveals a notation that he was diagnosed with 
orthostatic hypotension, but was crossed out by someone whose 
initials were S.R.E.  A December 2002 service medical record 
shows a diagnosis of orthostatic hypotension.  And a January 
2003 service medical record shows an assessment of 
orthostatic intolerance.  In a September 2003 report of 
medical assessment, the veteran checked the appropriate box 
to indicate that compared to his last medical 
assessment/physical examination, his overall health was worse 
and explained that he was diagnosed with orthostatic 
hypotension.  

VA examination in November 2004, blood pressure readings were 
110/80, 110/78, and 112/80.  It was noted that there was no 
orthostatic hypotension at the time of the VA examination.  
It was further noted that the veteran had experienced 
dizziness and disorientation associated with orthostatic 
hypotension.

After reviewing the totality of the evidence, the Board 
believes that a reasonable doubt exists as to whether the 
veteran has orthostatic hypotension.  It appears that this 
disorder was medically diagnosed during service.  Although no 
manifestations were noted at the time of VA examination after 
service, the examiner's comments lead the Board to believe 
that the examiner was not opining that the veteran did not 
have this disorder, but only that it was not demonstrated at 
the time of the examination.  It appears that this disorder 
is symptomatic only occasionally.  However, the fact that it 
may be infrequent in nature does not mean that he does not 
have the underlying disability.  The Board finds that service 
connection for orthostatic hypotension is warranted. 

Sensitivity to Ibuprofen and related Drugs

Another before the Board involves a claim of entitlement to 
service connection for sensitivity to Ibuprophen and related 
drugs.  A May 1988 service medical record shows an assessment 
reflecting "probable allergy to Motrin."  Various service 
medical records show that the veteran reported being allergic 
to ibuprophen, aspirin and Motrin.  April 1992, May 1993, May 
1994, and December 2001 dental patient medical history 
reflected puffy eyes and difficulty breathing after taking 
such medication.  A December 2002 service medical record from 
The Heart Doctors Cardiology Associates, P.C. revealed that 
ibuprofen and aspirin caused nasal stuffiness and increased 
lacrimation.  
    
In November 2004, a VA examiner noted the veteran's history 
of watering and puffy eyes, and shortness of breath with 
Motrin and aspirin; the examiner reported that when the 
medications were stopped the symptoms went away.  

Under 38 C.F.R. § 3.380, seasonal and other acute allergic 
manifestations subsiding in the absence of or removal of the 
allergen are generally regarded as acute diseases, healing 
without residuals.  In the present case there is no medical 
evidence of any chronic residuals.  It appears that the 
symptoms were acute and ended when the medications were 
terminated.  The Board finds no basis for service connection 
with regard to this issue. 


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to an initial rating of 10 percent, but no 
higher, for service-connected Raynaud's disease is warranted.  
Entitlement to service connection for orthostatic hypotension 
is warranted.  The appeal is granted to that extent, subject 
to laws and regulations applicable to payment of VA benefits. 

Entitlement to service connection for diplopia (claimed as 
double vision) is not warranted.  Entitlement to service 
connection for sensitivity to ibuprofen and related drugs is 
not warranted.  To this extent, the appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


